Citation Nr: 1030450	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  03-02 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey



THE ISSUE

Entitlement to service connection for Hepatitis C. 



REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law



ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel




INTRODUCTION

The Veteran had active service from October 1967 to September 
1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 RO rating decision.

The Veteran testified before a Decision Review Officer (DRO) in 
September 2003; the transcript of that hearing is of record.

In January 2007, the Board denied the Veteran's claim.  The 
Veteran appealed the Board's decision to the Court, which in a 
June 2008 Order, granted the parties' Joint Motion, vacating the 
Board's January 2007 decision and remanding the issue of service 
connection for hepatitis C for compliance with the terms of the 
Joint Motion.

In June 2009, this matter was remanded to the RO for additional 
development.  

The appeal is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.


REMAND

In a June 2008 Order, the Court granted a Joint Motion in which 
the parties agreed that the issue of service connection for 
hepatitis C should be remanded.  Specifically, the parties agreed 
that VA did not comply with its duty to assist with regard to 
obtaining service hospitalization records and certain VA medical 
records.

In this case, the parties noted that the Veteran was seeking 
service connection for hepatitis C.  He claims that his risk 
factor was an operation that he underwent in service for his foot 
at Lakeland Air Force Base hospital in 1968.  The parties noted 
that VA had not requested these records.

In addition, the parties to the Joint Motion also indicated that 
the Veteran reported being treated for hepatitis C in 1969 at the 
East Orange, New Jersey, VA Medical Center, within a year after 
he separated from service.

While the parties noted that the VA Medical Center at East Orange 
replied to a previous request indicating that they were unable to 
retrieve records from 1969, the parties agreed that an additional 
request might be in order.  If such records are unavailable, the 
parties agreed that VA has a duty to inform the Veteran that the 
records were not obtained, explain the efforts taken to obtain 
them, and describe any further action to be taken, as 
appropriate.

In June 2009, this matter was remanded in connection with the 
Court's June 2008 Order.  

A review of the record shows that in August 2009, the RO 
contacted Lackland Air Force Base directly and requested a search 
for the Veteran's service hospital records for hospitalization in 
1968.  In September 2009, the Department of the Air Force 
indicated that any such records should have been retired to the 
National Personnel Records Center (NPRC).  In December 2009, the 
RO contacted the NPRC and requested a search for the records in 
question.  The NPRC informed the RO that such records were not 
located.  

The RO did not send a VCAA notice letter informing the Veteran 
that the service hospital records in question were not located.  
In an August 2009 letter, the RO notified the Veteran that they 
received a negative reply from the VA Medical center in East 
Orange regarding availability of treatment records from 1969.  

In a June 2010 letter, the Veteran's attorney argued that the RO 
did not comply with the 2009 remand order because the RO failed 
to sufficiently communicate to the Veteran the actions they took 
in their efforts to acquire the records in question.  The 
attorney indicated that the RO merely declared in a supplemental 
statement of the case dated in January 2010 that they had 
received a negative response [in the search for the service 
records] from the Lackland Air Force Base and the NPRC.   

38 C.F.R. § 3.159 (e) indicates that if after VA makes continued 
efforts to obtain federal records and it concludes that it is 
reasonably certain that such records do not exist or further 
efforts to obtain them would be futile, VA will provide the 
claimant with oral or written notice of that fact.  

38 C.F.R. § 3.159(e)(1) provides that the notice must contain the 
following information: the identity of the records VA was unable 
to obtain, an explanation of the efforts made to obtain the 
records, a description of any further action VA will take 
regarding the claim but not limited to notice that VA will decide 
the claim based on the evidence of record unless the claimant 
submits the records VA was unable to obtain, and a notice that 
the claimant is ultimately responsible for providing the 
evidence.  

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
Federal Circuit stated that VA's duty to notify may not be 
"satisfied by various post-decisional communications from which a 
claimant might have been able to infer what evidence the VA found 
lacking in the claimant's presentation."  Rather, such notice 
errors may instead be cured by issuance of a fully compliant 
notice, followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as a statement of the case or supplemental statement 
of the case, is sufficient to cure a timing defect).  

In the present case, the Board finds that the RO did not provide 
the Veteran with proper VCAA notice of the unsuccessful search 
for the service hospital records dated in 1968 and the VA 
treatment records for the East Orange facility dated in 1969.  
The notice of the "negative reply" in the January 2010 
supplemental statement of the case was not sufficient VCAA 
notice.  

The Board finds that the RO should issue a VCAA notice which 
discusses VA's efforts to obtain the federal records in question.  
The Board finds that the RO should make a determination as to 
whether it is reasonably certain that such records do not exist 
or whether further efforts to obtain them would be futile, and 
the RO should notify the Veteran of this determination.  

If the RO finds that additional efforts should be made to locate 
the federal records in question, the RO should notify the Veteran 
of these efforts.  The VCAA notice must contain the following 
information: the identity of the records VA was unable to obtain, 
an explanation of the efforts made to obtain the records, a 
description of any further action VA will take regarding the 
claim but not limited to notice that VA will decide the claim 
based on the evidence of record unless the claimant submits the 
records VA was unable to obtain, and a notice that the claimant 
is ultimately responsible for providing the evidence.  

In the June 2010 letter, the Veteran's attorney asked the RO to 
obtain all Social Security records, VA treatment records, and 
vocational rehabilitation records.  The VCAA provides that VA has 
a duty to assist a Veteran in obtaining relevant federal records.  
38 U.S.C.A. § 5103A(b).  

In the present case, the record does not show that such records 
are relevant to the Veteran's claim for service connection for 
Hepatitis C or even that the Veteran is receiving Social Security 
disability benefits or underwent vocational rehabilitation 
services through VA.  

The RO should contact the Veteran and request the Veteran to 
identify if he is receiving or received such benefits and if so, 
for which disabilities.  If the RO deems such records to be 
relevant to the claim for service connection for hepatitis C, the 
RO should make reasonable efforts to obtain such records.   

The RO should take appropriate steps to contact the Veteran by 
letter and request that he provide sufficient information, and if 
necessary authorization, to enable the RO to obtain any pertinent 
treatment records showing treatment of the hepatitis C.  The RO 
should make an attempt to obtain any treatment records identified 
by the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should make a determination as 
to whether it is reasonably certain that 
the service hospital records dated in 1968 
and the VA treatment records for the East 
Orange facility dated in 1969 do not exist 
or whether further efforts to obtain them 
would be futile, and the RO should notify 
the Veteran of this determination.  If the 
RO finds that additional efforts should be 
made to locate the federal records in 
question, the RO should notify the Veteran 
of these efforts.  

The RO should issue a VCAA notice to the 
Veteran which discusses VA's efforts to 
obtain the service hospital records dated 
in 1968 and the VA treatment records for 
the East Orange facility dated in 1969.  
The VCAA notice must contain the following 
information: the identity of the records VA 
was unable to obtain, an explanation of the 
efforts made to obtain the records, a 
description of any further action VA will 
take regarding the claim but not limited to 
notice that VA will decide the claim based 
on the evidence of record unless the 
claimant submits the records VA was unable 
to obtain, and a notice that the claimant 
is ultimately responsible for providing the 
evidence.

2.  The RO should take appropriate steps to 
contact the Veteran in order to ascertain 
if he is receiving Social Security 
benefits, vocational rehabilitation 
benefits, or medical treatment due to the 
Hepatitis C.  If the Veteran identifies 
relevant records, the RO should make 
reasonable efforts to obtain such records.  

3.  The RO also should take appropriate 
steps to contact the Veteran in order to 
determine if he is receiving medical 
treatment for the Hepatitis C.  If the 
Veteran adequately identifies the health 
care providers for treatment of the 
hepatitis C and provides the completed 
authorizations, the RO should request 
legible copies of all pertinent clinical 
records that have not been previously 
obtained, and incorporate them into the 
Veteran's claims file.  

4.  Following completion of all indicated 
development, the RO should readjudicate the 
claim in light of all the evidence of 
record.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished with a 
fully responsive Supplemental Statement of 
the Case that includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision and afforded a reasonable time 
for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.   

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

